Title: To Alexander Hamilton from Adam Hoops, 13 July 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            New York 13 July 1799
          
          “An account was presented to me some time since by Mr Richards (signed by Lieut Leonard) for work done on Bedloes Island in preparing the house for the Reception of those men who were to be innoculated. I declined countersigning as from the way of its being made out, That bore to me the appearance of deciding on the propriety of the several charges of which I am not a Judge. I believe I believe I told Mr Richards that Mr Leonard should certify that such articles were received and such work done for which I could order payment, and returned him the account—I at the same time signed abstracts &c for the month may rejecting only the above account”—
          I will make use of this opportunity to sollicit the pardon of Rankin Harding & Mercer of Capt Henry’s company who were tried by the general court martial of which Major Wilcox was President for Drunkenness on magazine guard. They all three had conducted themselves with propriety theretofore—Rankin had in particular been Exemplary—their fault was in some measure produced by the indulgence of the Sergeant (who was inexperienced) in permitting them to leave the guard house & to fall in the way of temptation—
          Lieut Livingston sails tomorrow or next day for New York I will take charge of them
          I have the honor to be with great Respect Sir Yr Mo Ob Svt
          
            A Hoops Mt
          
          General Hamilton
        